Citation Nr: 0815709	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-02 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a 
head/neck injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision in which 
the RO denied service for residuals of a head/neck injury.

In October 2004, the Board remanded this matter on appeal to 
RO, via the Appeals Management Center (AMC), in Washington, 
D.C, for additional development.

For the reason expressed below, this matter is, again, being 
remanded to the RO via the AMC.  VA will notify the appellant 
when further action, on his part, is required. 


REMAND

In November 2005, the veteran and his wife testified during a 
hearing before a Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is of record.

In April 2008, the Board notified the veteran that the VLJ 
who presided at his November 2005 hearing was no longer with 
the Board.  The veteran was advised in writing that he had 
the right to another hearing by another VLJ.  See 38 U.S.C.A. 
§ 7102 (West 2002); 38 C.F.R. § 20.707 (2007).   In April 
2008, the veteran responded that he wanted a hearing before a 
VLJ at the RO (travel board hearing).

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the veteran for a 
travel board hearing at the earliest 
available opportunity.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).




_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



